Citation Nr: 1124616	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable disability rating for history of ruptured right eardrum.





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1975 to June 1979, and from August 1979 to August 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for right ear hearing loss and continued the noncompensable disability rating for the Veteran's service-connected history of ruptured right eardrum.

In a statement dated in June 2009 and VA Form 9 dated in July 2010, the Veteran appeared to raise an additional claim of entitlement to service connection for a right ear disorder as secondary to her service-connected history of ruptured right eardrum.  Furthermore, a January 2008 VA treatment record also noted a possible diagnosis of right ear otosclerosis, and an April 2008 VA ear diseases examination also revealed a history of tinnitus following the rupture of the right eardrum in service.  The issues of service connection for a right ear disorder and tinnitus as secondary to service-connected history of ruptured right eardrum has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of conductive hearing loss in the right ear.

2.  There is probative evidence that the Veteran's current right ear hearing loss was neither incurred in nor aggravated by her military service.

3.  The Veteran's service-connected history of ruptured right eardrum is assigned a noncompensable disability rating, the maximum rating authorized under Diagnostic Code 6211.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).
  
2.  The criteria for a compensable disability rating for history of ruptured right eardrum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.21, 4.87, Diagnostic Code 6211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2007 and February 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in the October 2007 and February 2008 VCAA letters, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content.

The RO also correctly issued the October 2007 and February 2008 VCAA notice letter prior to the June 2008 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With regard to the additional notice requirements for increased rating claims, as is the case here concerning the Veteran's history of ruptured right eardrum, a VCAA letter dated in June 2009 was compliant with the decision of the U.S. Court of Appeals for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for her service-connected history of ruptured right eardrum.  In any event, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  The Veteran also was provided with a VA examination in connection with her claim.  Further, she has submitted statements in support of her claim.  Thus, there is no indication that any additional evidence remains outstanding; the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - Service connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   
	
In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that her current right ear hearing loss was caused by the rupture of her right eardrum during service.  See the Veteran's claim dated in October 2007 and VA audiology examination report dated in April 2008.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, an April 2008 VA audiogram assessed the Veteran with right ear conductive hearing loss.  The audiogram results for the right ear showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
50
45
50

Speech recognition score was 98 percent for the right ear.  Thus, there is sufficient evidence of current right ear hearing loss.  

A review of the Veteran's STRs reveals hearing loss in the right ear on the March 1975 enlistment examination report.  At the time of the examination, the audiogram results for the right ear showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
30
40
30

Further, the Veteran was seen in December 1982 for a traumatic rupture of the right eardrum with a Q-tip.  Examination showed a posterior inferior central perforation with some bleeding into the eardrum.  She was to follow up in three months.  It was also noted at the time that she had a known hearing loss in the right ear prior to the eardrum rupture.  No complaints of hearing loss in the right ear throughout her years of active service.  Subsequent STRs show no complaints of hearing loss.  Her separation audiogram results, dated in February 1979, for the right ear showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
50
40
40

The February 1979 separation examination report additionally indicated hearing deficiency in the right ear since childhood due to trauma to the ear.

Further, results from another separation audiogram, dated in June 1983, for the right ear showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
30
40
40
45

The June 1983 separation examination report also noted that the Veteran damaged her right eardrum in 1982 and had had decreased hearing acuity on the right side since she was kicked in the right ear as a child.  

Post-service, a December 1983 VA audiogram report indicated the final results for the right ear rated as fair due to the SRT/average loss disagreement.  The puretone results following three retests were within normal limits.  The examiner noted that the right ear scores were within normal limits and should thus be considered as such for rating purposes.  However, a ruptured eardrum evaluation, also dated in December 1983, noted conductive hearing loss in the right ear, probably from old middle ear infection.  

No subsequent post-service treatment records show complaints of hearing loss until May 1997, when a private treatment record noted complaints of occasional hearing loss in the right ear, but none recently.  March 2008 lay statements from the Veteran's husband and the Veteran asserted that the Veteran's right eardrum rupture in 1982 was the cause of her right ear hearing loss.  However, the Veteran's STRs show evidence to the contrary, as it appears the Veteran's right ear hearing loss was incurred during childhood.  Thus, the Board finds these lay statements to be incredible. 

An October 2007 VA treatment record noted complaints of difficulty hearing.  A VA audiology consult, also dated in October 2007, showed diagnoses of right ear conductive hearing loss, subjective tinnitus in the right ear, and hypermobile tympanic membrane in the right ear.

A January 2008 VA otolaryngology outpatient note indicated that the Veteran had a history of Q-tip trauma to the right ear 20 years ago, but did not have acute hearing loss at the time, a report that is contrary to her assertions that her right ear hearing loss was caused by her right eardrum rupture.  

Thus, based on evidence that hearing loss in the right ear had existed since childhood, and inconsistent statements concerning the onset of right ear hearing loss - which also contradict evidence of right ear hearing loss since childhood - the Board finds the Veteran's assertions of in-service incurrence of right ear hearing loss to be incredible.  

As to a nexus between the Veteran's current right ear hearing loss and her active military service, the findings of the April 2008 VA audiology examiner provide strong evidence against the claim.  The examiner initially noted the thresholds for the right ear during the Veteran's enlistment and separation examinations, both of which indicated that hearing loss in the right ear was present at the time of the examinations.  The examiner also noted the documentation of childhood trauma to the right ear in the Veteran's STRs.  The examiner concluded that the Veteran's right ear hearing loss was neither caused by nor aggravated by events that occurred during service because the Veteran's right ear hearing acuity was unchanged from the time of military enlistment to the time of military separation.  

Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

The Board emphasizes that, while the Veteran is competent to state that she has experienced diminished hearing over time, she is not competent to render an opinion as to the medical etiology of her current right ear hearing loss, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, October 2006) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

In this case, service connection was granted for history of ruptured right eardrum and a noncompensable disability rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code 6211, in January 1984, with an effective date of August 23, 1983.  The Veteran currently seeks a compensable rating for the appeal period.

A review of the evidence of record reveals an October 2007 VA treatment, during which the Veteran complained of difficulty hearing.  Examination revealed clear auditory canals, intact tympanic membranes, and grossly normal hearing.  The right tympanic membrane was slightly duller than the left.  A VA audiology consult, also dated in October 2007, revealed complaints of tinnitus, vertigo/loss of balance, and tympanic perforation in the early 1980s.  Otoscopy revealed clear ear canals, and tympanograms were within normal limits for the left ear and normal pressure peak with high compliance in the right ear.  Acoustic reflex thresholds were present in the right ear in the range of 1000 Hertz (Hz) and 2000 Hz.  The diagnoses were right ear conductive hearing loss, right ear subjective tinnitus, and right ear hypermobile tympanic membrane.

A VA otolaryngology outpatient note dated in January 2008 indicated a diagnosis of conductive hearing loss in the right ear, and possible otosclerosis.  In January 2008, the Veteran also was evaluated for hearing aids.  

An April 2008 VA examination revealed reports of in-service damage to the right ear after using a Q-tip.  The damage has since improved.  There was no history of neoplasm, ear pain, vertigo or dizziness, hearing loss, ear discharge, ear pruritus, balance or gait problems, or ear infection.  There was no deformity to the auricle.  The external canal was normal.  There were no polyps.  The tympanic membrane was normal, and the mastoids were normal.  There were no complications of ear disease or secondary conditions.  There was no evidence of middle or inner ear infection.  There were no signs of a staggering gait or imbalance.  There was hearing loss and the Veteran complained of tinnitus.  The diagnosis was, per the January 2008 otolaryngology treatment note, conductive hearing loss in the right ear, and possible otosclerosis.

Under Diagnosis Code 6211, perforation of the tympanic membrane warrants a 0 percent (noncompensable) rating.  As such, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

Therefore, the Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear; however, the facts of this case are inapplicable under the other codes under 38 C.F.R. § 4.87.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210.  Therefore, these Diagnostic Codes will not be applied, and the Veteran's history of ruptured right eardrum will continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

With regard to Diagnostic Code 6260, tinnitus, under 38 C.F.R. § 4.87, the Board notes that the aforementioned April 2008 VA examiner noted a history of tinnitus following the in-service rupture of the right eardrum, and this issue has been referred to the RO for further development.   

The Board adds that there has never been an occasion since the effective date of her award when the Veteran's history of ruptured right eardrum has exceeded the current rating assigned by the RO.  Thus, there is no basis for "staging" of her rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's history of ruptured right eardrum markedly interferes with her ability to work.  While the Veteran contends that her hearing capabilities interfere with her ability to obtain and maintain gainful employment, there is no evidence that this is the case.  In fact, the aforementioned April 2008 VA examination report noted that the Veteran's current unemployed status was due to her nonservice-connected obsessive-compulsive disorder.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for her disability by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).


ORDER

Service connection for right ear hearing loss is denied.

A compensable disability rating for history of ruptured right eardrum is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


